August 1, 1921. The opinion of the Court was delivered by
This is an appeal from an order of Judge Prince granting a nonsuit. The action was brought for the death of Pickens Bradley. He was in the employment of the respondent. He was a mattress filler and worked in the mattress factory, in what is known as the basement. The allegations of negligence in the complaint were:
"That the master failed to furnish the plaintiff a safe place in which to do his work and failed to furnish safe and suitable appliances; and, second, that the master failed to warn and instruct the deceased as to the danger of the electricity on that particular day."
After all the testimony was in his Honor granted a nonsuit upon the ground that there was no evidence tending to show that the deceased was in the performance of any duty required of him at the time he met his death. The appellant appeals and by six exceptions alleges error in his Honor's ruling.
The exceptions are overruled. The appellant failed to show how deceased was killed, and the appellant failed to *Page 388 
prove the specifications of negligence as alleged in the complaint, and failed utterly to show any actionable negligence on the part of the respondent. The evidence shows at the time the deceased was killed the machine was not in operation, but he was filling the mattress by hand.
Judgment affirmed.